     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 1 of 21


1

2

3

4

5

6

7

8

9

10                         UNITED STATES DISTRICT COURT

11                        EASTERN DISTRICT OF CALIFORNIA

12

13    CINDY ABSHIRE, et al.,                No.   2:21-cv-00198-JAM-KJN
14                  Plaintiffs,
15          v.                              ORDER GRANTING STATE, COUNTY,
                                            AND TOWN DEFENDANTS’ MOTIONS TO
16    GAVIN NEWSOM, in his official         DISMISS WITH PREJUDICE
      capacity as Governor of
17    California, et al.,
18                  Defendants.
19

20         Plaintiffs are in the business of providing short term

21   lodging and dining services in Mammoth Lakes California (Mono

22   County). In this case they challenge various State and Regional

23   Public Health Orders enacted to stop the spread of COVID-19.          See

24   generally Compl., ECF No. 1.       Plaintiffs allege these orders have

25   resulted in: (1) substantive due process violations; (2)

26   procedural due process violations; (3) equal protection

27   violations; (4) uncompensated takings; and (5) commerce clause

28   violations.    See generally id.     Plaintiffs brought this action
                                           1
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 2 of 21


1    against various State, County, and Town officials.          Id.

2    Defendants now move to dismiss.      1


3

4             I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

5          The facts of this case are familiar to the parties and will

6    not be repeated in detail here.          It involves the COVID-19

7    pandemic and the state and local governments’ response thereto,

8    which has been paramount to our lives since early 2020.              On March

9    4, 2020, Governor Gavin Newsom declared a State of Emergency in

10   California due to the threat of COVID-19.         Compl. ¶ 46.       This was

11   followed on March 19, 2020 with Executive Order N-33-20, which

12   directed all residents to shelter in place except as needed to

13   maintain a continuity of operations of defined critical

14   infrastructure sectors.      Id. ¶¶ 49-50.      There has since been a

15   series of executive orders, public health orders, and guidance

16   from state and local officials to respond to the evolving nature

17   of the pandemic in California.       See id. ¶¶ 51-72.     Following the

18   State’s guidance, Mono County generally mirrored the State’s

19   restrictions in its own public health orders.          See id. ¶¶ 82-83,

20   85-87.
21         Relevant here, the initial public health orders issued in

22   March 2020 precluded hotels, private property owners, RV parks,

23   and other rental properties from renting out to the public,

24   except for essential workers, displaced residents needing

25   shelter, and for traveler safety.          Id. ¶¶ 83, 85, 86, 87.     In May

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for June 8, 2021.
                                      2
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 3 of 21


1    2020, Mono County revised the orders to permit RV parks and

2    campgrounds to operate at 75% capacity; and then followed suit

3    for hotels and short-term rentals in June 2020.          Id. ¶¶ 92, 93.

4    On August 11, 2020, the County and Town issued an order reducing

5    capacity to 70% for hotels and short-term rentals in the Town.

6    Id. ¶¶ 94, 95; Town’s Request for Judicial Notice (“Town’s RJN”)

7    Ex. A, ECF No. 16.

8          In August 2020, the state adopted the Blueprint for a Safer

9    Economy and its color-coded tier system.         Compl. ¶ 55.    Under

10   this system restaurants were required to: (1) cease all indoor

11   dining in the purple tier; (2) limit indoor dining to 25% in the

12   red tier; or (3) limit indoor dining capacity to 50% in the

13   orange and yellow tiers.      Id.

14         By December 2020, California experienced its biggest surge

15   of COVID-19 cases since the pandemic began.         As a result, the

16   State issued a Regional Stay-at-Home Order that imposed new

17   restrictions, with the goal of preventing a catastrophic strain

18   on the State’s hospitals and, in particular, intensive care

19   units.   Under the State Regional Stay-at-Home Order, the Southern

20   California Region, which includes Mono County, was required to
21   cease all hotel and short-term rentals between December 6, 2020

22   and January 25, 2021 except for certain mitigation and

23   containment purposes.      See id. ¶¶ 97, 109; County’s Request for

24   Judicial Notice (“County’s RJN”) Ex. 22, ECF No. 19.            After the

25   State Regional Stay-at-Home Order was lifted for the Southern

26   California region, hotels and short-term rentals were permitted
27   to reopen, subject to the same 70% capacity restrictions.            Town’s

28   RJN Ex. A, B, C.     The Town’s January 31, 2021 Public Health Order
                                           3
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 4 of 21


1    also required short-term rentals be left vacant for 24 hours

2    between occupancies.      Town’s RJN, Ex. C.       This was intended to

3    “disperse visitation to Mammoth Lakes over a longer period of

4    time thereby avoiding overcrowding and visitor concentration

5    during ‘peak’ visitation periods” and to allow time for

6    sanitization between stays.       Id.       On February 26, 2021, the Town

7    issued an order that removed the 70% occupancy limit but retained

8    the 24-hour vacancy requirement.            Town’s RJN, Ex. D.   On March 9,

9    2021, the Town rescinded all its prior Public Health Orders that

10   imposed lodging restrictions, including the 24-hour vacancy

11   requirement.    Town’s RJN, Ex. E.

12         On December 9, 2020, the Town sent a letter to the local

13   lodging community advising them of the restrictions imposed by

14   the State and County.      Town’s RJN, Ex F.       The letter also

15   identified the potential consequences for violation of such

16   orders pursuant to the Town’s Municipal Code — fines of up to

17   $1,000 per day and potential revocation of the violator’s

18   business tax certification for up to twelve months.              Id.   During

19   the period that the State Regional Stay-at-Home Order was in

20   effect for the Southern California Region, Plaintiff Cindy
21   Abshire rented out a short-term rental in violation of the Stay-

22   at-Home Order, resulting in the Town issuing a citation for the

23   violation on January 21, 2021.       Compl. ¶ 112.      Similarly, the

24   Town issued a citation for Plaintiffs Alan and Monica Butt on

25   December 21, 2020, for violation of the Regional Stay-at-Home

26   Order when a party was hosted at their property.            Id. ¶ 118.
27         On February 1, 2021 Plaintiffs filed the instant action

28   challenging the constitutionality of the restrictions issued in
                                             4
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 5 of 21


1    response to the pandemic.      In addition to the individual

2    Plaintiffs who were issued citations — Cindy and Timothy Abshire

3    and Alan and Monica Butts — Plaintiffs also include Nomadness

4    Corporation (“Nomadness”), a corporation that contracts with

5    property owners to manage, operate, and provide lodging services,

6    and Mammoth Lakes Business Coalition (the “Coalition”), a

7    membership association of dining and lodging businesses in

8    Mammoth Lakes.     Id. ¶¶ 19-24.      Plaintiffs assert claims against

9    various officials of the State, Mono County, and Town of Mammoth

10   Lakes for: (1) substantive due process violations; (2) procedural

11   due process violations; (3) equal protection violations;

12   (4) uncompensated takings; and (5) commerce clause violations.

13   See generally id.     Defendants moved to dismiss all of Plaintiffs’

14   claims.    State Defs.’ Mot. to Dismiss, ECF No. 17 (“State’s

15   Mot.”); County Defs.’ Mot. to Dismiss, ECF No. 18 (“County’s

16   Mot.”; Town Defs.’ Mot. to Dismiss, ECF No. 15 (“Town’s Mot.”).

17   Plaintiffs opposed these Motions, Pls.’ Opp’n, ECF No. 29, to

18   which Defendants responded.         State Defs.’ Reply (“State’s

19   Reply”), ECF No. 32; County Defs.’ Reply (“County’s Reply”), ECF

20   No. 33; Town Defs.’ Reply (“Town Reply”), ECF No. 31.           For the
21   reasons set forth below, the Court finds Plaintiffs have failed

22   to state a plausible claim relief and therefore grants

23   Defendants’ Motions.

24

25                                 II.    OPINION

26         A.    Judicial Notice
27         Defendants all request the Court take judicial notice of

28   various orders enacted by the State, County, and Town.           See
                                            5
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 6 of 21


1    State’s Request for Judicial Notice (“State’s RJN”), ECF No. 17-

2    2; County’s Request for Judicial Notice (“County’s RJN”), ECF

3    No. 19; Town’s Request for Judicial Notice (“Town’s RJN”), ECF

4    No. 16.    Additionally, State Defendants request the Court take

5    judicial notice of the Centers for Disease Control and

6    Prevention’s COVID Data Tracker and its publicly reported data,

7    and the State’s Tracking COVID-19 in California dashboard and

8    its publicly reported data.       State’s RJN, Ex. 1, 2.      Town

9    Defendants also request the Court take judicial notice of the

10   transcript of this Court’s own decision in Best Supplement

11   Guide, LLC v. Newsom, No. 20-cv-00965-JAM-CKD (E.D. Cal. Oct.

12   27, 2020).    Town’s RJN, Ex G.     Plaintiffs do not specifically

13   oppose the requests for judicial notice but rather point out

14   that the Court may not accept as true disputed issues of fact

15   found therein.     Pls.’ Opp’n to RJN at 1, ECF No. 30.

16         As matters of public record, all the exhibits are proper

17   subjects of judicial notice.       Accordingly, the Court GRANTS all

18   Defendants’ Request for Judicial Notice.         However, the Court

19   takes judicial notice only of “the contents of the documents,

20   not [the] truth of those contents.”        Gish v. Newsom, No. EDCV
21   20-755-JGB(KKx), 2020 WL 1979970 at *2 (C.D. Cal. April 23,

22   2020).

23         B.    12(b)(1) Motions

24         A defendant may move to dismiss for lack of subject matter

25   jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of

26   Civil Procedure.     Fed. R. Civ. P. 12(b)(1).      If the plaintiff
27   lacks standing under Article III of the United States

28   Constitution then the court lacks subject-matter jurisdiction,
                                           6
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 7 of 21


1    and the case must be dismissed.       See Maya v. Centex Corp., 658

2    F.3d 1060, 1067 (9th Cir. 2011).          Once a party has moved to

3    dismiss for lack of subject-matter jurisdiction under Rule

4    12(b)(1), the opposing party bears the burden of establishing

5    the court’s jurisdiction.      See Kokkonen v. Guardian Life Ins.

6    Co., 511 U.S. 375, 377 (1994).

7                1.   Standing

8          Article III of the Constitution limits the jurisdiction of

9    federal courts to actual “Cases” and “Controversies.”           U.S.

10   Const. art. III, § 2.      “One element of the case-or-controversy

11   requirement is that plaintiffs must establish that they have

12   standing to sue.”     Clapper v. Amnesty Int’l USA, 568 U.S. 398,

13   408 (2013) (internal quotation marks and citation omitted).             To

14   establish standing “a plaintiff must show (1) [they have]

15   suffered an injury in fact that is (a) concrete and

16   particularized and (b) actual or imminent, not conjectural or

17   hypothetical; (2) the injury is fairly traceable to the

18   challenged action of the defendant; and (3) it is likely, as

19   opposed to merely speculative, that the injury will be redressed

20   by a favorable decision.”      Friends of the Earth, Inc. v. Laidlaw
21   Envtl. Serv. Inc., 528 U.S. 167, 180-81 (2000).

22         An organization has standing to sue on behalf of its

23   members when: (1) its members would otherwise have standing to

24   sue in their own right; (2) the interests it seeks to protect

25   are germane to the organization’s purpose; and (3) neither the

26   claim asserted nor the relief requested requires the
27   participation of individual members in the lawsuit.           Hunt v.

28   Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).
                                           7
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 8 of 21


1          Plaintiff Coalition is a membership association of dining

2    and lodging establishments in Mammoth Lakes.         Compl. ¶ 15.    In

3    their complaint, Plaintiffs request compensatory damages in the

4    amount of $500,000 or such other amount to be proven at trial

5    against the County and Town Defendants.         Compl. at 55-56.

6    However, as the County and Town point out, that relief requires

7    the participation of Coalition’s individual members to determine

8    what, if any, damages they have incurred.         Town Mot. at 6;

9    County Mot. at 5.      Plaintiffs failed to address this in

10   opposition and the Court finds that such a determination cannot

11   be made without the individual members participation.           See Opp’n

12   at 19.   Accordingly, Plaintiff Coalition lacks standing to seek

13   compensatory damages.      Hunt, 432 U.S. at 343 (an organization

14   does not have standing to sue on behalf of its members when the

15   relief requested requires the participation of individual

16   members in the lawsuit.)

17         “Even when the plaintiff has alleged an injury sufficient

18   to meet the ‘case or controversy’ requirement [. . .] the

19   plaintiff generally must assert his own legal rights and

20   interests, and cannot rest his claim to relief on the legal
21   rights or interests of third parties.”        Warth v. Seldin, 422

22   U.S. 490, 499 (1975).      The Supreme Court has recognized that

23   “there may be circumstances where it is necessary to grant a

24   third party standing to assert the rights of another” but has

25   set forth two additional requirements.        Kowalski v. Tesmer, 543

26   U.S. 125, 129-30 (2004).      First, the party asserting the right
27   must have a close relationship with the person who possesses the

28   right.   Id. at 130.     Second, there must be some sort of
                                           8
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 9 of 21


1    hinderance to the possessor’s ability to protect their own

2    interest.    Id.

3          Plaintiff Nomadness is a California corporation that

4    manages, operates, and provides lodging services to customers,

5    under contract with property owners.         Compl. ¶ 23.   While the

6    orders may indirectly affect Nomadness, the rights it seeks to

7    assert are those of the property owners and businesses with

8    which it contracts.     Plaintiffs again fail to address this

9    argument, merely stating Nomadness has suffered financially as a

10   result of the orders.         Opp’n at 19.   But this is not enough to

11   assert the legal rights of third parties.          See Warth, 422 U.S.

12   at 499; Kowalski, 543 U.S. at 129-30.          Plaintiffs point to no

13   authority, and the Court is aware of none, that the contractual

14   relationship in this case is sufficient to allow Nomadness to

15   assert the legal rights of those business and property owners.

16   See Kowalski, 543 U.S. at 130.         Further, there is no indication

17   that those third parties are unable to assert their own rights.

18   Accordingly, Nomadness has failed to establish standing.2

19               2.     Mootness

20         “A case becomes moot—and therefore no longer a ‘Case’ or
21   ‘Controversy’ for purposes of Article III—when the issues

22

23   2 While the Town Defendants appear to raise this argument as a
     12(b)(1) motion, see generally Town’s Mot., the Court notes
24   prudential standing issues are decided under 12(b)(6) in this
     circuit. See Doe v. Hamburg, No. C-12-3412 EMC, 2013 WL 3783749,
25   at *5 (N.D. Cal. July 16, 2013); see also Ray Charles Foundation
26   v. Robinson, 759 F.3d 1109, 1118 (9th Cir. 2015) (“Historically,
     courts have treated the limitation on third-party standing as a
27   prudential principle that requires plaintiffs to assert their own
     legal rights.”) However, for clarity, the Court addresses it
28   with the other standing considerations.
                                      9
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 10 of 21


1    presented are no longer ‘live’ or the parties lack a legally

2    cognizable interest in the outcome.”         Rosebrock v. Mathis, 745

3    F.3d 963, 971 (9th Cir. 2014) (internal citations omitted).

4    However, voluntary cessation of challenged conduct does not

5    necessarily render a case moot.        Id.   This is because “dismissal

6    for mootness would permit a resumption of the challenged conduct

7    as soon as the case is dismissed.”         Id.   Courts presume that a

8    government entity is acting in good faith when it changes its

9    policy.    Id.     But courts “are less inclined to find mootness

10   where the new policy could be easily abandoned or altered in the

11   future.”    Id. at 972 (internal citation omitted).         Finally, the

12   party asserting mootness bears a “heavy burden” to show that

13   “the challenged conduct cannot reasonably be expected to

14   reoccur.”    Id.

15         On June 15, 2021, the Governor rescinded the vast majority

16   of the State’s COVID-19-related industry restrictions.            See

17   Beyond the Blueprint for Industry and Business Sectors Effective

18   June 15, available at https://www.cdph.ca.gov/Programs/CID/DCDC

19   /Pages/COVID-19/Beyond-Blueprint-Gramework.aspx.           In light of

20   this development, the Court requested supplemental briefing on
21   the issue of mootness.      See Order, ECF No. 35.

22         Plaintiffs contend the case is not moot under the voluntary

23   cessation doctrine, as the uncertainty of the pandemic means

24   Plaintiffs are under the constant threat of reinstatement of the

25   prior restrictions and Defendants retain the authority to do so.

26   Pls.’ Suppl. Brief at 4, ECF No. 37.         Defendants however argue
27   that because of widespread vaccinations in the state “it is

28   absolutely clear the allegedly wrongful behavior could not
                                           10
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 11 of 21


1    reasonably be expected to recur” rendering Plaintiffs’ claims

2    for injunctive and declaratory relief moot.          State Defs.’ Suppl.

3    Brief at 5-6, ECF No. 36.

4          The Court agrees with Plaintiffs that their claims for

5    injunctive and declaratory relief are not moot under the

6    voluntary cessation doctrine.        While Defendants have rescinded

7    the challenged orders “largely because of improved vaccine

8    availability and the overall decline in Covid-19 cases and

9    hospitalizations [. . .] it remains the case that the only

10   certainty about the future course of this pandemic is

11   uncertainty.”     Jones v. Cuomo, No. 20 CIV. 4898 (KPF), 2021 WL

12   2269551, at *5 (S.D.N.Y. June 2, 2021) (internal quotation marks

13   and citation omitted).      While vaccinations are a promising

14   development, the pandemic is not over.         New variants and vaccine

15   hesitancy make it plausible that Defendants may determine it

16   necessary to reimpose restrictions.        Accordingly, Defendants

17   have not demonstrated that “the challenged conduct cannot

18   reasonably be expected to reoccur.” Rosebrock, 745 F.3d at 972.

19         C.    12(b)(6) Motions

20         A Rule 12(b)(6) motion challenges the complaint as not
21   alleging sufficient facts to state a claim for relief.             Fed. R.

22   Civ. P. 12(b)(6).      “To survive a motion to dismiss [under

23   12(b)(6)], a complaint must contain sufficient factual matter,

24   accepted as true, to state a claim for relief that is plausible

25   on its face.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

26   (internal quotation marks and citation omitted).           While
27   “detailed factual allegations” are unnecessary, the complaint

28   must allege more than “[t]hreadbare recitals of the elements of
                                           11
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 12 of 21


1    a cause of action, supported by mere conclusory statements.”

2    Id.   “In sum, for a complaint to survive a motion to dismiss,

3    the non-conclusory ‘factual content,’ and reasonable inferences

4    from that content, must be plausibly suggestive of a claim

5    entitling the plaintiff to relief.”        Moss v. U.S. Secret Serv.,

6    572 F.3d 962, 969 (9th Cir. 2009).

7                1.    Substantive Due Process Claim

8          “Substantive due process cases typically apply strict

9    scrutiny in the case of a fundamental right and rational basis

10   review in all other cases.”       Witt v. Dep’t of Air Force, 527

11   F.3d 806, 817 (9th Cir. 2008).        Although there is a “generalized

12   due process right to choose one’s field of private employment,”

13   subject to reasonable regulations, “[t]hese cases all deal with

14   a complete prohibition of the right to engage in a calling,”

15   rather than a brief interruption in a party’s ability to work.

16   Conn v. Gabbert, 526 U.S. 286, 292 (1999).          Neither the Supreme

17   Court nor the Ninth Circuit has ever recognized the right to

18   work or pursue a business enterprise as a fundamental right

19   warranting higher scrutiny.       Saga v. Tenorio, 384 F.3d 731, 743

20   (9th Cir. 2004) (“the Court has never held that the right to
21   pursue work is a fundamental right”); see also Slidewaters LLC

22   v. Washington State Dep’t of Lab. & Indus., 2021 WL 2836630 at

23   *7 (9th Cir. 2021) (instructing “the right to pursue a common

24   calling is not considered a fundamental right” and the “proper

25   test for judging the constitutionality of statutes regulating

26   economic activity is whether the legislation bears a rational
27   relationship to a legitimate state interest.”)

28         To the extent Plaintiffs argue that the orders implicate
                                           12
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 13 of 21


1    the right to interstate travel, Pls.’ Opp’n at 6-8, they are

2    precluded from asserting the rights of their out-of-state

3    guests.    See Warth v. Seldin, 422 U.S. 490, 499 (1975)

4    (“plaintiff generally must assert his own legal rights and

5    interests, and cannot rest his claim to relief on the legal

6    rights or interests of third parties.”)         Further, neither the

7    Supreme Court nor the Ninth Circuit has recognized a

8    constitutional right to intrastate travel.          Best Supplement

9    Guide, LLC v. Newsom, 20-cv-00965-JAM-CKD, 2020 WL 2615022, at

10   *5 (E.D. Cal. May 22, 2020).       Because the orders do not

11   implicate a fundamental right, they are constitutional so long

12   as they are rationally related to a legitimate governmental

13   interest.

14         It is uncontroverted that “[t]here is a legitimate state

15   interest in preventing the spread of COVID-19, a deadly

16   contagious disease.”      Slidewaters LLC, 2021 WL 2836630 at *7;

17   see also Roman Cath. Diocese of Brooklyn v. Cuomo, 141 S.Ct. 63,

18   67 (2020) (“Stemming the spread of COVID-19 is unquestionably a

19   compelling interest.”)      The remaining issue then is whether

20   Defendants’ actions are rationally related to this interest.
21   The Court finds the challenged orders meet the requirements of

22   rational basis review as a matter of law.

23         Restrictions on lodgings, hotels, and short-term rentals

24   are rationally related to the goal of limiting the spread of

25   COVID-19.    Defendants, in enacting these restrictions,

26   considered the ability to physically distance between
27   individuals from different households.         State’s RJN, Ex. 3.

28   Lodgings and hotels, by their nature, tend to host people from
                                           13
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 14 of 21


1    multiple households and from different communities.           Mixing of

2    different households increases the chance of the virus spreading

3    because each person infected at a hotel or lodging would bring

4    the virus back to their household and community.           State’s Mot.

5    at 7.     It is therefore rational for the State to require

6    lodgings, hotels, and short-term rentals to take measures to

7    help prevent or slow the spread of COVID-19.

8          Restrictions on restaurants are also rational as eating and

9    drinking requires the removal of masks, making transmission more

10   likely.    Id.   Additionally, as with lodgings, restaurants tend

11   to host people from numerous households for an extended period

12   of time, creating the risk that one sick person will spread the

13   disease to multiple households.

14         Plaintiffs’ substantive due process claim thus fails as a

15   matter of law. Because no additional fact discovery would alter

16   this conclusion, Plaintiffs’ first claim is dismissed with

17   prejudice. See Deveraturda v. Globe Aviation Sec. Servs. 454 F.

18   3d 1043, 1046 (9th Cir. 2006 (explaining a district court need

19   not grant leave to amend where amendment would be futile).

20               2.    Procedural Due Process Claim
21         When the action complained of is legislative in nature —

22   government decisions that affect large areas and are not

23   directed at one or a few individuals — the constitutional

24   procedural due process requirements of individual notice and

25   hearing are not implicated.       Halverson v. Skagit Cty., 42 F.3d

26   1257, 1260-61 (9th Cir. 1994), as amended on denial of reh’g
27   (Feb. 9. 1995).     “General notice as provided by law is

28   sufficient.”     Id.
                                           14
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 15 of 21


1          Here, the orders in question are ones of general

2    applicability affecting the entire State, County, and Town.

3    They are not directed at one or a few individuals.           Accordingly,

4    general notice as provided by law was sufficient and Plaintiffs

5    have failed to state a claim for a procedural due process

6    violation.3      Id.   The Court further finds that amendment would be

7    futile and dismisses this claim with prejudice. See Deveraturda,

8    454 F.3d. at 1046.

9                3.     Equal Protection Claim

10         Under the Equal Protection Clause, “[w]hen no suspect class

11   is involved and no fundamental right is burdened, [courts] apply

12   a rational basis test to determine the legitimacy of the

13   classification.”       Kahawaiolaa v. Norton, 386 F.3d 1271, 1277-78

14   (9th Cir. 2004).

15         As discussed above, the orders at issue do not burden a

16   fundamental right.       Nor are the owners of hotels, lodgings,

17   short-term rentals, and restaurants a suspect class.

18   Accordingly, rational basis applies.         For the same reasons set

19   forth above, the Court finds the orders are rationally related

20   to Defendants’ legitimate interest in reducing the spread of
21   COVID-19.     Even if, as Plaintiffs contend, non-essential lodging

22   was prohibited while other non-essential, equally risky business

23   was allowed, the orders still survive rational basis review.

24   Opp’n at 14 (citing Compl. ¶ 136).        Defendants are “not required

25   to draw a perfect line in determining which individual business

26   3 Plaintiffs’ argument that the orders failed to comply with
27   California law, Opp’n at 15, is precluded under Pennhurst. See
     Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106
28   (1984).
                                      15
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 16 of 21


1    can safely open and which cannot.”          Slidewaters LLC, 2021 WL

2    2836630 at *8.     This claim is also dismissed with prejudice as

3    the Court finds amendment would be futile. See Deveraturda, 454

4    F.3d at 1046.

5                4.    Takings Claim

6          “The Takings Clause of the Fifth Amendment, made applicable

7    to the states through the Fourteenth, provides that private

8    property shall not be taken without just compensation.”               Lingle

9    v. Chevron U.S.A Inc., 544 U.S. 528, 536 (2005).           The Supreme

10   Court has “recognized that government regulation of private

11   property may in some instances, be so onerous” that it amounts

12   to a taking.     Id.   at 537.   A regulation constitutes an

13   unconstitutional taking when: (1) it requires an owner to suffer

14   a permanent physical invasion of its property; (2) it completely

15   deprives an owner of all economically beneficial use of its

16   property; or (3) upon evaluation of the factors set forth in

17   Penn Central it is deemed to be an impermissible invasion of the

18   owners property rights.       Id. at 538.    Under Penn Central, to

19   determine whether a regulation constitutes a taking courts

20   consider: (1) the economic impact on the claimant; (2) the
21   extent to which the regulation has interfered with distinct

22   investment-backed expectations; and (3) the character of the

23   governmental action.      Penn Cent. Transp. Co. v. City of New

24   York, 438 U.S. 104, 125 (1978).

25         Plaintiffs argue that under the Penn Central factors, the

26   orders have amounted to a taking because they have reduced
27   Plaintiffs’ profits and their investment-backed expectations

28   that they would be able to use the property for short term
                                           16
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 17 of 21


1    lodging and dining.      Opp’n at 17.      Plaintiffs also argue that

2    the character of the regulation weighs in favor of finding a

3    taking since they were not implemented through the legislative

4    process.    Id.

5          But, as the Court explained in Penn Central, the relevant

6    inquiry is whether the government interference can be

7    characterized as a physical invasion rather than an

8    “interference aris[ing] from some public program adjusting the

9    benefits and burdens of economic life to promote the common

10   good.”    Penn Cent., 438 U.S. at 124.       “A ‘taking’ may more

11   readily be found when the interference with property can be

12   characterized as a physical invasion by the government.”              Id.

13   The Court did not suggest, as Plaintiffs do here, that the

14   characterization of the action as executive rather than

15   legislative is relevant to the takings analysis.

16         Further, where a state has “reasonably concluded that ‘the

17   health, safety, morals, or general welfare’ would be promoted by

18   prohibiting particular contemplated uses of land, [the Supreme]

19   Court has upheld land-use regulations that destroyed or

20   adversely affected recognized real property interests.”               Penn
21   Cent., 438 U.S. at 125.       For example, Mugler v. Kansas involved

22   a challenge to Kansas’ restrictions on the sale of alcohol.              123

23   U.S. 623, 659-60 (1887).       Challengers, brewery businesses,

24   argued that the prohibition interfered with their investment-

25   backed expectation when they bought the property that they could

26   use it as a brewery.      Id. at 664.      The Supreme Court, however,
27   rejected their argument that this amounted to a taking requiring

28   compensation.     Id.   Key to the Court’s ruling was that the State
                                           17
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 18 of 21


1    had determined the sale of alcohol to be detrimental to public

2    health.    Id. at 668-69.     The Court noted that:

3          A prohibition simply upon the use of property for
           purposes that are declared, by valid legislation, to
4          be injurious to the health, morals, or safety of the
           community, cannot, in any just sense, be deemed a
5          taking or an appropriation of property for the public
           benefit. Such legislation does not disturb the owner
6          in the control or use of his property for lawful
           purposes, nor restrict his right to dispose of it, but
7          is only declared by the state that its use by anyone,
           for certain forbidden purposes, is prejudicial to the
8          public interest.
9    Id.   While Mugler was decided pre-Penn Central, it is

10   instructive on how general prohibitions on the use of land to

11   protect public health should be considered under the factors

12   today.    Plaintiffs here, short-term lodging and restaurant

13   businesses, argue, as the challengers did in Mugler, that the

14   orders interfered with their investment-backed expectations that

15   they could use their property as such.         Opp’n at 17.    But like

16   in Mugler, that the government forbade certain property uses it

17   determined to be injurious to public health does not constitute

18   a taking.    Plaintiffs were still able to use their property for

19   lawful purposes or dispose of it.          Further, under the orders,

20   Plaintiffs were not prohibited from operating their businesses
21   entirely but rather were subject to certain restrictions.

22   States’ Mot. at 9.      While Plaintiffs may have lost profits as a

23   result, this does not amount to a taking.         See PCG-SP Venture I

24   LLC v. Newsom, No. EDCV201138JGBKKX, 2020 WL 4344631, at *10

25   (C.D. Cal. June 23, 2020) (“To the extent the Orders temporarily

26   deprive Plaintiffs of the use and benefit of its hotel, the
27   Takings Clause is indifferent.        The State is entitled to

28   prioritize the health of the public over the property rights of
                                           18
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 19 of 21


1    the individual.”) Thus, this claim is dismissed with prejudice

2    because the Court finds amendment would be futile. See

3    Deveraturda, 454 F.3d at 1046.

4                5.    Dormant Commerce Clause Claim

5          “Although the Commerce Clause is by its text an affirmative

6    grant of power to Congress to regulate interstate and foreign

7    commerce, the Clause has long been recognized as a self-

8    executing limitation on the power of the States to enact laws

9    imposing substantial burdens on such commerce.”          Nat’l Ass’n of

10   Optometrists & Opticians v. Harris, 682 F.3d 1144, 1147 (9th

11   Cir. 2012) (quoting South-Centr. Timber Dev., Inc. v. Wunnicke,

12   467 U.S. 82, 87 (1984)).       This limitation on the states to

13   regulate commerce is “known as the dormant Commerce Clause.”

14   Id.   The primary purpose of the dormant Commerce Clause is to

15   prohibit “statutes that discriminate against interstate

16   commerce” by providing benefits to “in-state economic interests”

17   while “burdening out-of-state competitors.”          Id. at 1148

18   (internal quotation marks and citations omitted).

19         “If a statute discriminates against out-of-state entities

20   on its face, in its purpose, or in its practical effect, it is
21   unconstitutional unless it ‘serves a legitimate local purpose,

22   and this purpose could not be served as well by available

23   nondiscriminatory means.’”       Rocky Mountain Farmers Union v.

24   Corey, 730 F.3d 1070, 1087 (9th Cir. 2013) (quoting Maine v.

25   Taylor, 477 U.S. 131, 138 (1986)).         “Absent discrimination, [the

26   Court] will uphold the law ‘unless the burden imposed on
27   [interstate] commerce is clearly excessive in relation to the

28   putative local benefits.’”       Id. at 1087-88 (quoting Pike v.
                                           19
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 20 of 21


1    Bruce Church, Inc., 397 U.S. 137, 142 (1970)).          “The party

2    challenging the statute bears the burden of showing

3    discrimination.”     Black Star Farms, LLC v. Oliver, 600 F.3d

4    1225, 1230 (9th Cir. 2010).

5          Here, the orders are facially neutral, as they apply to

6    lodgings and restaurants regardless of their ties to interstate

7    commerce.    See Int’l Franchise Ass’n, Inc. v. City of Seattle,

8    803 F.3d 389, 400 (9th Cir. 2015).         Nor is there any indication

9    that the purpose of the orders is to discriminate rather than

10   advance the legitimate objective of curbing the spread of COVID-

11   19.   Rocky Mountain Farmers Union, 730 F.3d at 1097-98 (“The

12   party challenging a regulation bears the burden of establishing

13   that a challenged statute has a discriminatory purpose or effect

14   under the Commerce Clause.       We will assume that the objectives

15   articulated by the legislature are actual purposes of the

16   statute, unless an examination of the circumstances forces us to

17   conclude that they could not have been a goal of the

18   legislation.”)     And any incidental effect on interstate commerce

19   is not substantially outweighed by the local benefits of

20   reducing the spread of COVID-19, a contagious and deadly
21   disease.    See Chinatown Neighborhood Ass'n v. Harris, 794 F.3d

22   1136, 1146-47 (9th Cir. 2015) (finding no significant

23   interference with interstate commerce when the regulation

24   addressed legitimate matters of local concern and did not

25   involve the regulation of activities that were inherently

26   national or require a uniform system of regulation); see also
27   Hopkins Hawley LLC v. Cuomo, No. 20-CV-10932 (PAC), 2021 WL

28   465437, at *8 (S.D.N.Y. Feb. 9, 2021) (“even assuming that the
                                           20
     Case 2:21-cv-00198-JAM-KJN Document 41 Filed 08/05/21 Page 21 of 21


1    Dining Policy has imposed incidental burdens on interstate

2    commerce—for example, on out-of-state restaurant suppliers or

3    interstate travelers—the Plaintiffs have not shown that these

4    burdens are ‘incommensurate’ with the local benefit of

5    mitigating further transmission of the COVID-19 virus.”)

6    Accordingly, Plaintiffs have failed to state a plausible dormant

7    Commerce Clause claim and Defendants’ motion to dismiss this

8    final claim is granted with prejudice, as the Court finds that

9    amendment would be futile. See Deveraturda, 454 F.3d at 1046.

10

11                                 III.   ORDER

12         For the reasons set forth above, the Court GRANTS

13   Defendants’ Motions to Dismiss all claims against them WITH

14   PREJUDICE.

15         IT IS SO ORDERED.

16   Dated: August 4, 2021

17

18

19

20
21

22

23

24

25

26
27

28
                                           21
